DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 8-11 in the reply filed on 01/12/2021 is acknowledged. The argument made by the applicant that claims 12-13 should be examined is not persuasive because they are directed to nonelected group II claiming method of manufacturing. The argument about the clearance in elected claim 8 is persuasive and the structural limitation will thus be examined together with the rest of the limitations. Only the structures shown in the figures will be examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golz et al. (US 8176887) in view of Ishibashi et al. (US 7468647).
In re claim 8, Golz, in figures 1-19, teaches an electromagnetic actuator comprising: multiple cores (48) each including a magnetic material; multiple coil units (58) provided around outer circumferences of the respective cores; multiple movable units (40-47) for moving in axial directions of the respective cores by thrust generated by electric conduction to the respective coil units; and a casing (60,78) including a magnetic material and surrounding the multiple coil units integrally, wherein an end portion of each of the cores remote from output side is inserted into a corresponding 
In re claim 9, Golz, in figures 1-19, teaches that the casing has six faces, two of the faces being open (Casings in figures 11-12 are most applicable).
In re claim 10, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e casing, does not depend on its method of production, i.e. bending. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
In re claim 11, Golz, in figures 1-19, teaches that each of the cores has a flange (see figure below) which is inside the casing and in contact with an outer circumferential edge around an opening of the corresponding hole.

    PNG
    media_image1.png
    268
    492
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Alexander Talpalatski/Primary Examiner, Art Unit 2837